EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. David Harrell (Reg. No. 71855) on 09/06/2022. 
This listing of claims will replace all prior versions and listings of claims in the application.

1. 	(Currently Amended)  A method performed [[in]] by a computing device 
executing , the container process being an instance of a container image for a container deployed on the computing device, the container image comprising digital data representing a file system that includes a file identifier for a file, the file identifier comprising less than all data of the file;[[,]]
receiving, from the container process, a first request to access the file, the first request including the 
in response to receiving the first request locating an entry in a mapping table corresponding to the container process, the entry comprising the file identifier and identifying a [[file]] first storage location on the computing device a first version of the file is accessible by querying the mapping table; 
retrieving, from the first storage location first version of the file 
allowing the container process to access the first version of the file by providing the first version of the ;
modifying the entry to indicate a second storage location corresponding to a second version of the file;
in response to receiving a second request to access the file, retrieving a copy or pointer of the second version of the file from the mapping table; and
allowing the container process to access the second version of the file by providing the copy or pointer of the second version of the file to the container process.
   

2. 	(Currently Amended)  The method of claim 1 wherein:
the [[file]] first storage location includes a file path to .


3. 	(Currently Amended)  The method of claim 1 wherein:
		the [[file]] first storage location includes a file path to [[a]] the file, the file being .


4. 	(Currently Amended)  The method of claim 1 wherein

		the method further includes:
analyzing a profile of a container corresponding to the container process to select one of the first version or second version of the file, the profile including data representing a hardware configuration, a software configuration, or a container location of the container process


5. 	(Currently Amended)  The method of claim 1 wherein:
		the file includes a first copy of the file and a second copy of the file; 
		the first [[file]] storage location the second [[file]] storage location; and
		the method further includes: 
analyzing a profile of a container corresponding to the container process to select one of the first or second [[file]] storage location, the profile including data representing a hardware configuration, a software configuration, or a container location of the container process


6. 	(Currently Amended)  The method of claim 1 wherein





		providing the or pointer of the second version of the file to the container processcomprises allowing the container process to access the second version of the file without shutting down the container.
7. 	(Currently Amended)  The method of claim 1 wherein

		the method further includes: 
receiving an indication that [[a]] the second version of the file is now available, the second version is an update to the first version of the file; and
in response to receiving the indication, determining whether a copy of the first version of the file is currently being accessed; and
		in response to determining that the copy of the first version of the file is not currently being accessed, overwriting the first version of the file in the [[file]] first storage location with the second version of the file.
8. 	(Currently Amended)  The method of claim 1 wherein

		the method further includes: 
receiving an indication that [[a]] the second version of the file is now available, the second version is an update to the first version of the file; and
in response to receiving the indication, determining whether a copy of the second version of the file is currently available at the computing device; and
		in response to determining that a copy of the second version of the file is not currently available at the computing device, downloading, from a remote source, a copy of the second version of the file to the computing device.
9. 	(Currently Amended)  The method of claim 1 wherein


		the method further includes, upon receiving an indication that a second version of the file is now available, the second version is an update to the first version of the file, 

		in response to determining that a copy of the second version of the file is not currently available at the computing device, 
		downloading, from a remote source, [[a]] the copy of the second version of the file to the computing device; 
		determining whether a copy of the first version of the file is currently being accessed; and
		in response to determining that the copy of the first version of the file is currently being accessed, modifying [[the]] data in the entry of the mapping table to indicate [[a]] the second [[file]] storage location corresponding to the downloaded copy of the second version of the file, the second [[file]] storage location being different than the first [[file]] storage location.
10. 	(Currently Amended)  A computing device, comprising: 
a processor;
a storage device containing multiple files; and 
a memory operatively coupled to the processor, the memory having instructions executable by the processor cause the computing device to:
execute instructions included in a container image as a container process on the computing device, the container process being an instance of the container image for a container deployed on the computing device, the container image comprising digital data representing a file system that includes a file identifier for a file, the file identifier comprising less than all data of the file; 

receive a first request from the container process to access the , the first request including the file identifier; 
locate, in a mapping table corresponding to the container process, an entry comprising and first storage location on the computing device from which a first version of the file is accessible by querying the mapping table; 
retrieve, from the first storage location first version of the file 
allow the container process to access the first version of the file by providing [[serve]] the first version of the file to the container process, thereby allowing the container process to access the ;
modifying the entry to indicate a second storage location corresponding to a second version of the file;
in response to receiving a second request to access the file, retrieving a copy or pointer of the second version of the file from the mapping table; and
allowing the container process to access the second version of the file by providing the copy or pointer of the second version of the file to the container process.
11. 	(Canceled)  
12. 	(Currently Amended)  The computing device of claim 10 wherein


		the memory includes additional instructions executable by the processor to cause the computing device to:
receive an indication that [[a]] the second version of the file is now available, the second version is an update to the first version of the file

13. 	(Currently Amended)  The computing device of claim 10 wherein


		the second version of the file is different from the first version of the file; and
		the memory includes additional instructions executable by the processor to cause the computing device to: 

storage location, a copy of the second version of the file; and
provide the 
14. 	(Currently Amended)  The computing device of claim 10 wherein

		the memory includes additional instructions executable by the processor to cause the computing device to: 
receive an indication that [[a]] the second version of the file is now available, the second version is an update to the first version of the file; and
in response to receiving the indication[[,]]: 
determine whether a copy of the first version of the file is currently being accessed; and
in response to determining that the copy of the first version of the file is not currently being accessed, overwrite the first version of the file 
15. 	(Currently Amended)  The computing device of claim 10 wherein

		the memory includes additional instructions executable by the processor to cause the computing device to: 
receive an indication that [[a]] the second version of the file is now available, the second version is an update to the first version of the file; and
in response to receiving the indication[[,]]: 
determine whether a copy of the second version of the file is currently available at the computing device; and
in response to determining whether a copy of the second version of the file is not currently available at the computing device, download, from a remote source, a copy of the second version of the file to the computing device.
16. 	(Currently Amended)  The computing device of claim [[1]] 10 wherein


the memory includes additional instructions executable by the processor to cause the computing device to[[,]]: 
receive an indication that [[a]] the second version of the file is now available, the second version is an update to the first version of the file; 
determine whether a copy of the second version of the file is currently available at the computing device; and
in response to determining whether a copy of the second version of the file is not currently available at the computing device[[,]]:
download, from a remote source, a copy of the second version of the file to the computing device; 
determine whether a copy of the first version of the file is currently being accessed; and
in response to determining that the copy of the first version of the file is currently being accessed, modify the data in the entry of the mapping table to indicate [[a]] the second [[file]] storage location corresponding to the downloaded copy of the second version of the file, the second [[file]] storage location being different than the first [[file]] storage location.
17. 	(Canceled)    
18. 	(Canceled)  
19. 	(Canceled)  
20. 	(Canceled)  	
21. 	(New)  A system comprising: 
a processor;
memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, perform operations comprising:
executing instructions included in a container image as a container process on a computing device, the container process being an instance of the container image for a container deployed on the computing device, the container image comprising digital data representing a file system that includes a file identifier for a file, the file identifier comprising less than all data of the file; 
receiving a first request from the container process to access the file, the first request including the file identifier; 
locating, in a mapping table corresponding to the container process, an entry comprising the file identifier and identifying a first storage location on the computing device from which a first version of the file is accessible by querying the mapping table; 
retrieve, from the first storage location, a copy of the first version of the file; and
allow the container process to access the first version of the file by providing the copy of the first version of the file to the container process, thereby allowing the container process to access the file;
modifying the entry to indicate a second storage location corresponding to a second version of the file;
in response to receiving a second request to access the file, retrieving a copy or pointer of the second version of the file from the mapping table; and
allowing the container process to access the second version of the file by providing the copy or pointer of the second version of the file to the container process.
22. 	(New)  The system of claim 21 wherein:
the first storage location includes a file path to a host operating system of the computing device.
23. 	(New)  The system of claim 21 wherein:
the first storage location includes a file path to the file, the file being unique to the container process.
24. 	(New)  The system of claim 21 the operations further comprising:
analyzing a profile of a container corresponding to the container process to select one of the first version or second version of the file, the profile including data representing a hardware configuration, a software configuration, or a container location of the container process.

25. 	(New)  The system of claim 21 the operations further comprising:
analyzing a profile of a container corresponding to the container process to select one of the first or second storage location, the profile including data representing a hardware configuration, a software configuration, or a container location of the container process.




REASONS FOR ALLOWANCE
	
Claims 1-10, 12-16, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 21.  

The features as recited in independent claim 1:“ in response to receiving the first request, locating an entry in a mapping table corresponding to the container process, the entry comprising the file identifier and identifying a first storage location on the computing device from which a first version of the file is accessible by querying the mapping table; retrieving, from the first storage location, a copy or pointer of the first version of the file; allowing the container process to access the first version of the file by providing the copy or pointer of the first version of the file to the container process;
modifying the entry to indicate a second storage location corresponding to a second version of the file; in response to receiving a second request to access the file, retrieving a copy or pointer of the second version of the file from the mapping table; and
allowing the container process to access the second version of the file by providing the copy or pointer of the second version of the file to the container process”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 10: “receive a first request from the container process to access the, the first request including the file identifier; 
locate, in a mapping table corresponding to the container process, an entry comprising the file identifier and identifying a first storage location on the computing device from which a first version of the file is accessible by querying the mapping table; retrieve, from the first storage location, a copy of the first version of the file; and allow the container process to access the first version of the file by providing the copy of the first version of the file to the container process, thereby allowing the container process to access the file; modifying the entry to indicate a second storage location corresponding to a second version of the file; in response to receiving a second request to access the file, retrieving a copy or pointer of the second version of the file from the mapping table; and allowing the container process to access the second version of the file by providing the copy or pointer of the second version of the file to the container process”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 21: “receiving a first request from the container process to access the file, the first request including the file identifier; 
locating, in a mapping table corresponding to the container process, an entry comprising the file identifier and identifying a first storage location on the computing device from which a first version of the file is accessible by querying the mapping table; retrieve, from the first storage location, a copy of the first version of the file; and
allow the container process to access the first version of the file by providing the copy of the first version of the file to the container process, thereby allowing the container process to access the file; modifying the entry to indicate a second storage location corresponding to a second version of the file; in response to receiving a second request to access the file, retrieving a copy or pointer of the second version of the file from the mapping table; and allowing the container process to access the second version of the file by providing the copy or pointer of the second version of the file to the container process”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199